In an action to recover damages for personal injury, loss of services and medical expenses, as the result of the infant plaintiff diving into shallow water of a creek, allegedly maintained in a negligent manner by defendant, the plaintiffs appeal, as limited by their briefs: (a) from a judgment of the Supreme Court, Suffolk County, entered June 1, 1962 after trial, upon a jury’s verdict in favor of defendant; and (b) from an order of said court, entered June 18, 1962, which denied plaintiffs’ motion, made pursuant to section 322 of the Civil Practice Act, to require defendant to pay to the plaintiffs their reasonable expenses, including attorney’s fees, in proving the ownership of certain property. Judgment and order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and concur.